Case 1:20-cv-00997-PLM-PJG ECF No. 29, PageID.497 Filed 11/02/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


                                        MINUTES

CASE CAPTION: Libertas Classical Association v. Whitmer, et al


Case Number: 1:20-cv-997
Date: November 2, 2020
Time: 9:05 a.m. – 11:22 a.m.
Place: Kalamazoo
Judge: Paul L. Maloney


APPEARANCES (via Zoom)

Plaintiff: Ian Alexander Northon and Adam J. Baginski

Defendant Marcia Mansaray: Douglas W. Van Essen

PROCEEDINGS

Nature of Hearing:
Continuation of Hearing on Plaintiff's motions for preliminary injunction (ECF Nos. 2 and 17) and
Defendant Mansaray’s motion for preliminary injunction (ECF No. 15) – day 3; motions taken
under advisement, opinion and order to issue

WITNESSES

Plaintiff:

Defendant:

EXHIBITS

 Description                                                 Admitted
 Plaintiff: Exhibit 11                                       Received
 Defendant Mansaray:                                         Received



Court Reporter: Kathleen Thomas                     Case Manager: A. Redmond
